Citation Nr: 0844689	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO. 03-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for pseudofolliculitis 
barbae.

3. Entitlement to an initial rating in excess of 30 percent 
for residuals of a left biceps injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to July 1985 
and from January 2004 to September 2005. He also had service 
in the National Guard from August 1986 to October 1999. His 
awards and decorations included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.

The issue of entitlement to service connection for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Pes planus, which was first manifested between the time of 
his separation from active service in July 1985 and his entry 
into National Guard service in August 1986, underwent no 
increase in the underlying pathology during service.

2. Since service connection became effective February 28, 
2003, residuals of a left biceps injury, manifested primarily 
by weakness and atrophy and deformity of the muscle, have 
been productive of no more than moderately severe impairment.


CONCLUSIONS OF LAW

1. Pes planus is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 101 (22) - (23), 
1110, 1111, 1131, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.6(c) - (d), 3.159, 3.303, 3.304(b), 3.306(a) 
(2008).

2. Entitlement to an initial rating in excess of 30 percent 
for the residuals of a left biceps injury have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.69, 4.73, Diagnostic 
Code 5305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of the issues 
of entitlement to service connection for pes planus and 
entitlement to an increased rating for the residuals of a 
left biceps injury.38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. After reviewing the record, the Board finds that VA 
has met that duty.

In February 2003, VA received the veteran's claim of 
entitlement to service connection for pes planus and 
residuals of a left biceps injury. Although VA denied 
entitlement to service connection for pes planus, it granted 
service connection for the residuals of the left biceps 
injury. The veteran disagreed with the denial of service 
connection for pes planus and with the rating assigned for 
the residuals of the left biceps injury, and this appeal 
ensued. In either case, there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection or for an increased 
rating. 

In any event, VA notified the veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by the veteran, and 
notice of the evidence VA would attempt to obtain. VA 
informed the veteran of the criteria for service connection 
and for an increased rating. In particular, VA informed the 
veteran that in order to establish an increased rating for 
the veteran's service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected the veteran's employment 
and daily life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). The RO also set forth the 
criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates. 

Following notice to the veteran, the RO fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his claims. The RO obtained 
his service medical and personnel records, as well as records 
reflecting his treatment after service. VA also examined the 
veteran to determine the nature and etiology of any foot 
disability found to be present, and to determine the extent 
of impairment due to residuals of a left biceps injury. In 
addition, he was offered an opportunity to present pertinent 
evidence and testimony at a hearing on appeal; however, he 
declined that offer. In sum, the veteran has been afforded a 
meaningful opportunity to participate in the development of 
his appeal. There is no evidence of any VA error in notifying 
or assisting the veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the issues of entitlement to service connection for 
pes planus and entitlement to an increased rating for the 
residuals of the left biceps injury.

Analysis

Pes Planus

The veteran contends that his pes planus is primarily the 
result of trauma accumulated during his years of airborne 
duty in service. Therefore, he maintains that service 
connection is warranted. 

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim. Accordingly, service connection for pes planus is not 
warranted, and the appeal will be denied.

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131. The merits of such claim 
are focused upon (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing Active Duty for Training (ADT), or from an 
injury incurred or aggravated during inactive duty for 
training (IDT). ADT means full-time duty in the Armed Forces 
performed by members of the Reserve or National Guard for 
training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 
IDT means duty other than full-time duty, special additional 
duty, or training other than active duty training. See 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2008). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008). Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

The veteran's pes planus had its onset between his release 
from his first period of active duty in July 1985 and his 
entry in the National Guard in August 1986. At that time, it 
was moderate in degree. Thus, while the appellant is not 
entitled to the presumption of soundness for a period of 
reserve or National Guard service in the absence of a 
disorder being incurred or aggravated during that term, 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991), even if he 
was so entitled, the claimant's feet were not in sound 
condition at the time he enlisted in the National Guard.  
Moreover, the evidence suggests that such a disability was 
not chronic in nature.  There were no further recorded 
complaints or clinical findings of pes planus until the 
veteran's July 2003 VA examination. However, even if chronic 
pes planus was not manifested until July 2003, the evidence 
clearly shows that it existed prior to his second period of 
active duty. Indeed, pes planus was noted on the report of 
the veteran's examination prior to his entry on active duty 
in January 2004. 

The question then is whether the veteran's pes planus was 
aggravated by his second period of active duty. At the time 
of his January 2004 entrance examination, the veteran was 
found to have mild, asymptomatic pes planus.  Although it was 
classified as moderate in degree when he left active duty in 
September 2005, it remained asymptomatic and there was no 
objective evidence during service to support a subjective 
finding of increase in the underlying pathology. 
Nevertheless, in November 2005, the veteran underwent a VA 
examination, in part to determine the nature and etiology of 
any foot disability found to be present.

During the November 2005 VA examination, the veteran reported 
that during his first period of active duty, he had 
experienced foot pain following a hard parachute landing. 
However, he stated that such injury had resolved after two to 
three weeks. He noted that his "current" foot pain had been 
present for approximately three to four years and had had its 
onset during his recent military service. 

Following the examination, the examiner noted the large 
hiatus between the veteran's service as a paratrooper and the 
recent onset of his symptoms. Therefore, the examiner 
concluded that it was at least as likely as not the veteran's 
pes planus had had its onset during his recent military 
service and not during the 1980's, when he was doing 
parachute jumping. Although the examiner stated that he had 
reviewed the claims file prior to rendering his opinion, it 
is apparent that his conclusion was based on the veteran's 
account rather than the file review.  In this respect, the 
service medical records show that pes planus existed prior to 
his second period of active service, and the examiner's own 
timeline indicating a three to four year history of pes 
planus would place the onset prior to the veteran's second 
period of active duty. Therefore, the examiner's conclusion 
is shown to have been based on a false predicate. As such, it 
is of no force or effect in establishing the onset of the 
veteran's pes planus during service. See, e.g., Reonal v. 
Brown, 5 Vet. App. 458 (1993) (A medical opinion based upon 
an inaccurate factual premise has no probative value.).

Moreover, the provisions of 38 C.F.R. § 4.57 (2008) note the 
importance of differentiating congenital pes planus from 
acquired pes planus.  In the acquired condition, the 
depression of the longitudinal arch, or the degree of 
depression, is not the essential feature.  Rather, attention 
should be given to anatomical changes, as compared to normal, 
in the relationship of the foot and leg, particularly to the 
inward rotation of the superior portion of the os calcis, 
medial deviation of the insertion of the Achilles tendon, the 
medial tilting of the upper border of the astragalus.  The VA 
examiner offered no support for the suggestion that the 
appellant's disorder was an acquired disorder.  

Rather, the VA examination showed no increase in the 
underlying pathology.  Although the examiner noted that the 
veteran's feet were indeed flat, the associated findings were 
reportedly normal.  There was no tenderness to firm palpation 
of the bottom of either foot, and the Achilles tendon 
alignment was normal.  Moreover, the appellant's posture and 
gait were normal, and there was no evidence of abnormal shoe 
wear.  Therefore, the competent evidence of record 
preponderates against finding that the veteran's pes planus 
underwent a sustained increase in pathology during his second 
period of service.  Hunt.  Absent such a permanent increase, 
the veteran cannot meet the criteria for service connection 
for pes planus on the basis of aggravation.  Accordingly, the 
appeal is denied.

The Left Biceps

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected residuals of a left biceps injury. 
He contends that it is weak and significantly impairs his 
ability to play with his children, perform his job, or 
perform the activities of daily living. Therefore, he 
maintains that an increased rating is warranted. 

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim. The veteran meets or more nearly approximates the 
criteria for the 30 percent rating currently in effect. 
Accordingly, an increased rating for the residuals of a left 
biceps injury is not warranted, and the appeal will be 
denied.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, when service 
connection is granted and an initial rating award is at 
issue, as in this case, separate ratings can be assigned for 
separate periods from the time service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Hence, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

The evidence shows that the veteran is left-handed. 
Accordingly, the left upper extremity is dominant.  38 C.F.R. 
§ 4.69.

The residuals of the veteran's left biceps injury are rated 
in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5305. 
The biceps is part of Muscle Group V and controls elbow 
supination and flexion of the elbow. The long head of the 
biceps is stabilizer of shoulder joint. A 30 percent rating 
is warranted for a moderately severe impairment of Muscle 
Group V in the veteran's major upper extremity, while a 
40 percent rating is warranted for severe impairment. 

In evaluating muscle injuries from gunshot wounds or other 
trauma, consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings. 38 C.F.R. § 4.56. Such factors, however, 
are only guidelines which are to be considered with all 
evidence in the individual case. Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).

The provisions of 38 C.F.R. § 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe. The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.

A moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements. Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with the sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring. In such cases, the 
history of the injury is substantiated by service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to the muscle groups in the missile 
track. Palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area. The 
muscles may swell and harden abnormally in contraction. Tests 
of strength, endurance, or coordinated movements, compared 
with the corresponding muscles of the uninjured side, 
indicate severe impairment of function. 38 C.F.R. § 
4.56(d)(4).

Other signs of a severe muscle disability, if present, are x- 
ray evidence of minute, multiple, scattered foreign bodies, 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering an area where bone is 
normally protected by muscle. A severe muscle disability may 
also be shown by diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

In August 1984, the veteran injured his left biceps when his 
arm got caught in a static line during a parachute jump. He 
was admitted to the hospital, where he complained of weakness 
in the arm. On examination, the left upper arm was swollen; 
however, X-rays were normal, as were the results of 
neurologic and vascular evaluations. After one night, the 
veteran was discharged from the hospital with a diagnosis of 
contusion of the left upper arm. The arm was placed in a 
sling, and aspirin was prescribed. The veteran was instructed 
to use ice and to keep the arm elevated, and he was referred 
to the orthopedic service. He was also given a temporary 
profile limiting his participation in physical training.

Post-service medical records, dated since 2003, reflect 
little treatment for residuals of a left biceps injury. 
However, in February and October 2003, the veteran was 
examined by private practitioners, and in July 2003 and 
November 2005, he was examined by VA to determine the nature 
and extent of those residuals. 

The post-service medical records and the examination reports 
show that the residuals of the veteran's left biceps injury, 
consist primarily of a muscle deformity, atrophy, and 
weakness of elbow flexion. However, the range of motion of 
the shoulders and supination a pronation of the forearms arms 
are full. Abduction and forward flexion of the shoulder are 
from zero to 180 degrees and external and internal rotation 
of the shoulder are from zero to 90 degrees. 38 C.F.R. 
§ 4.71, Plate I (2008). 

Supination and pronation of the forearms is accomplished from 
zero to 90 degrees bilaterally, and pronation is from zero to 
85 degrees and zero to 80 degrees, bilaterally. The range of 
elbow motion is accomplished from zero to at least 135 
degrees, it is reduced, compared to a normal range of motion 
of zero to 145 degrees. Id. 

There is no competent evidence of record that such limitation 
is associated with the injury to the veteran's left biceps. 
Indeed, the veteran's limitation of elbow motion is 
applicable to both elbows, not just the left. 

The veteran reports that his injury residuals limit his 
physical capabilities, such as lifting more than twenty-five 
pounds, utilizing his arm overhead, or playing basketball. 
Although it does not interfere with his job as a Custom's 
Service Clerk at the Passport Center, it reportedly 
interferes with a second job stocking shelves at a 
supermarket. He reportedly misses a week of work per year; 
however, there is no corroborating evidence on file that the 
absences are due to his service-connected left arm 
disability. In any event, there is no competent evidence that 
his left arm disability is productive of any more than 
moderately severe impairment. 

After considering the veteran's left biceps injury residuals 
in light of his history, the current complaints and clinical 
findings, and the impact on his employment and activities of 
daily living, the Board finds that the evidence meets or more 
nearly approximates the criteria for a 30 percent rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5305. Those residuals 
have been, generally, consistent since service connection 
became effective February 28, 2003. Therefore, the current 
rating is confirmed and continued, and the appeal is denied.

In arriving at the foregoing decision, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of a left biceps 
injury. The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating any 
of those disabilities. 38 C.F.R. § 3.321(b)(1) (2008). 
Rather, the record shows that the manifestations of his left 
arm disability are those contemplated by the regular 
schedular standards. It must be emphasized that the 
disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to an initial rating in excess of 30 percent for 
the residuals of a left biceps injury is denied.


REMAND

The veteran seeks entitlement to service connection for 
pseudofolliculitis barbae. However, there is outstanding 
evidence, which if obtained, could support the veteran's 
claim. Therefore, further development of that issue is 
required.

During National Guard service in May 15, 1991, the veteran 
was treated for pseudofolliculitis barbae, manifested by 
pustules on his face. That year, the veteran received 67 
points toward his military retirement pay, including 15 
points earned during active duty training. However, it was 
not clear whether he was on active duty training or inactive 
duty training on May 15, 1991.

Following a VA general medical examination in July 2003, the 
diagnosis of pseudofolliculitis barbae was confirmed. The 
veteran reported that pseudofolliculitis barbae had been 
present since boot camp. However, the examiner was not asked 
to render an opinion as to whether that disability was 
associated with service.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the following 
actions:

1. Through official channels, such as the 
National Personnel Records Center or the 
veteran's National Guard unit, request 
verification/service personnel records as 
to whether or not the veteran was serving 
on Active Duty for Training on May 15, 
1991. 

2. Request that the veteran provide the 
names and addresses of all health care 
providers (VA and non-VA) who have 
treated him for pseudofolliculitis 
barbae, particularly those who have 
treated him from 1991 to the present. 
Such evidence must be requested directly 
from the health care providers so 
identified and should include, but are 
not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. Also request 
that the veteran provide any such medical 
evidence he may have in his possession, 
to include receipts and/or insurance 
documents which would corroborate his 
assertion that he has suffered from 
pseudofolliculitis barbae since boot 
camp.  A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder. 

If the requested evidence is held by an 
agency or department of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  If the 
requested records are reportedly held by 
an entity not affiliated with the Federal 
government, and such records are 
unavailable, notify the veteran and his 
representative.

3. Thereafter, and if the veteran was on 
active duty or Active Duty for Training 
during the time he was treated for 
pseudofolliculitis barbae, schedule him 
for a dermatologic examination to 
determine the nature and etiology of any 
diagnosed skin disability.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. 

If pseudofolliculitis barbae is 
diagnosed, identify and explain the 
elements supporting each diagnosis. 

The examiner must also report whether it 
is at least as likely as not that the 
veteran's pseudofolliculitis barbae is 
related to an event in service, 
including, but not limited to, the report 
of that disorder in the service medical 
records, reflecting treatment on May 15, 
1991. 

4. Thereafter, undertake any other 
indicated development. Then readjudicate 
the issue of entitlement to service 
connection for pseudofolliculitis barbae. 
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the veteran unless he receives 
further notice, it must be emphasized that he has the right 
to submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


